DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 C.F.R. § 1.114 and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 C.F.R. § 1.114 and prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. Applicant’s submission filed on 01 November 2022 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 6, 14–18, 20, 21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0367883 (effectively filed 7 September 2017) (“Minoo”); US Patent Application Publication 2008/0316683 (published 25 December 2008) (“Tan”) and US Patent Application Publication 2013/0105342 (published 2 May 2013) (“Yamamoto”).
Claims 7–10, 12–13 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Minoo; Tan; Yamamoto and US Patent Application Publication 2011/0122594 (published 26 May 2011) (“Griffin”).
Claim 1 is drawn to “a case.” The claimed case comprises two body portions (a first and a second body portion). Each body portion comprises an inner surface that defines a cavity for receiving a hearing device when in the open position. Notably, the first cavity in the first body portion receives a first hearing device. The second cavity in the second body portion receives a second hearing device. The two body portions are movably coupled to each other. Each cavity includes a charging contact. Further, the first and second body portions respectively retain the second and first hearing devices when in the closed position.
Minoo describes a headset carrying case 100 includes a housing 105 and a lid 120. Minoo at ¶¶ 38, 39, FIG.1. Housing 105 includes two receptacles 110a, 110b extending into housing 105 to receive earbuds 115a, 115b. Id. Minoo similarly describes an earbud interface 245 that includes charging contacts in each receptacle 110a, 110b to transfer signals and power to the earbud in each receptacle. Id. at ¶¶ 40, 55, FIG.2. Lid 120 is movably connected to housing 105 by a hinge, so the lid 120 may close over housing 105 and then open to expose receptacles 110a, 110b. Id. at ¶ 17, 40, FIG.1. Case 100 may also include numerous other components, such as a controller 210, a battery 225, earbud interface 245 and charging circuitry 227 to charge earbuds 115a, 115b. Id. at ¶¶ 39, 40, 65–67, FIGs.1, 2, 5A, 5B, 6.
Minoo’s carrying case differs from the claimed case. First, the claimed case includes two body portions, each containing a cavity for a hearing device. Minoo’s carrying case instead places two cavities in a single body portion—housing 105. See Minoo at ¶ 38, FIG.1. Second, Minoo’s lid 120 and single body portion do not retain hearing devices contained in an opposite body portion.
Opposing housings with respective hearing device cavities
The differences between the Minoo reference and the claimed case are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Minoo notes that the position of the cavities and other components of case 100 are depicted in certain locations, they can be arranged in any suitable manner. Minoo at ¶¶ 38, 66. The Tan reference describes two embodiments of a portable media player case, which would have suggested alternative arrangements to one of ordinary skill in the art reading the Minoo reference. Like Minoo’s case, Tan’s case holds two removable components 22, 28 and provides electrical coupling 41 between the components. Tan at ¶¶ 23–25, FIGs.1–3. In the first embodiment, all components are located in cavities within a body compartment 19. Id. In the second embodiment, the components are distributed between two compartments 11, 12. Id. at ¶¶ 33–36, FIGs.4–7. An electrical connection is made between the components with a wire 41 crossing over hinge 61, which connects the compartments. Id.
Tan’s illustration of two embodiments for a case containing electrically interactive components would teach and suggest that similar alternatives are applicable to Minoo’s case. Applying this basic idea to Minoo, one of ordinary skill would have recognized that earbuds 115a and 115b and all associated electronic circuitry may be distributed vertically between two housings instead of being placed horizontally into a single housing. Compare Minoo at FIGs.1, 5 with Tan at FIG.4. The choice would be based on design concerns, such as whether one of ordinary skill wants to minimize overall width at the cost of increased depth. See Minoo at FIGs.2, 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to separate earbuds 115a, 115b between two roughly equally sized housings that include cavities 110a, 110b for the earbuds.
Retention of hearing devices
One of ordinary skill in the art would have recognized that the foregoing modification would have positioned Minoo’s earbuds 115a, 115b in cavities 110a, 110b in opposing housings that close over each other. When closed, each housing will prevent earbuds 110a, 110b from falling outside the clamshell. But the prior art combination does not contemplate using an opposing housing to retain an earbud 115a, 115b in the cavity in the other housing.
The Yamamoto reference would have taught one of ordinary skill in the art that an earphone case, like Minoo’s case 100, may be made thinner by including openings 11, 12, 13, 14 in the case. Yamamoto at ¶ 23, FIGs.1, 8. A portion of the earphones will then protrude through the openings, outside the case, allowing the overall thickness of the case to be reduced. Id. In that case, because Tan’s openings 11, 12 are formed slightly smaller than the earbud, opening 11 in a first housing would retain a first earbud 115a in the cavity formed in an opposing, second housing, while opening 12 in the second housing would retain a second earbud 115b in the cavity formed in the first housing. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include openings in each housing of the Minoo-Tan case, allowing for the reduction in the case’s thickness. The openings in each housing would also serve to retain earbuds in cavities in an opposing housing. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 2 depends on claim 1. The claim further recites the following:
further comprising one or more hinges operably coupling the first and second body portions such that the first and second body portions move relative to one another.
The obviousness rejection of claim 1 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. The two housings would be connected by a hinge, such as Tan’s hinge 61. See Tan at ¶ 35, FIG.4. For the foregoing reasons, the combination of the Minoo and Tan references makes obvious all limitations of the claim.
Claim 3 depends on claim 1. The claim further recites the following:
further comprising a battery disposed in one of the first and second body portions; and
electronics disposed in the other of the first and second body portions.
Minoo’s case 100 includes a case battery 225 and multiple circuits, including case processor 210, earbud sensor 215, earbud charging circuitry 230 and earbud interface 245. Minoo at ¶ 40, FIGs.1, 2, 5A, 5B. Minoo states that the electronics are positioned around receptacles 110a, 110b as space allows. Minoo at ¶ 66. The obviousness rejection of claim 1 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid, and to link the electronics in each housing with a wire across a hinge. Accordingly, it would have been obvious for one of ordinary skill to locate battery in one housing and at least some of the electronics in the other housing as space allows. For example, battery 225 would be located in one housing and electronics 210, 215, 230 and 245 in another with an electrical interconnect being provided across the hinge. For the foregoing reasons, the combination of the Minoo and Tan references makes obvious all limitations of the claim.
Claim 4 depends on claim 1. The claim further recites the following:
wherein each of the first and second body portions comprises an outer surface opposing the inner surface, wherein the outer surface of each of the first and second body portions defines an opening extending through the outer surface to the first and second cavity, respectively,
“such that the first hearing device is configured to be contacted through the opening in the first body portion to push the first hearing device out of the first cavity and the second hearing device is configured to be contacted through the opening in the second body portion to push the second hearing device out of the second cavity.”
The obviousness rejection of claim 1 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. The Minoo and Tan references do not describe openings in the housings that extend through to internal cavities, such as Minoo’s receptacles 110a, 110b.
The inclusion of an opening in each boy portion that extends from an outer surface to an internal cavity is not a patentably significant difference. The Yamamoto reference would have taught one of ordinary skill in the art that an earphone case, like Minoo’s case 100, may be made thinner by including openings 11, 12, 13, 14 in the case. Yamamoto at ¶ 23, FIGs.1, 8. A portion of the earphones will then protrude through the openings, outside the case, allowing the overall thickness of the case to be reduced. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include similar openings in each housing of the Minoo-Tan case described in the obviousness rejection of claim 1. A user would then be able to contact and push earbuds 115a, 115b, through openings (e.g., Tan’s openings 13, 14) to remove them from their receptacles 110a, 110b (cf. Yamamoto’s holders 7, 8). See id. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 6 depends on claim 1. The claim further recites the following:
wherein one of the first and second body portion comprises an interface port adapted to receive a connector.
Minoo describes an output device interface 135 and power source interface 250 to respectively interface with a connector from an output device 285 or a power source 205. Minoo at ¶¶ 39, 40–51, FIG.2. For the foregoing reasons, the combination of the Minoo and Tan references makes obvious all limitations of the claim.
Claim 7 is drawn to “a case configurable in an open position and a closed position. The claimed case comprises two body portions (i.e., a first and a second body portion) movably connected to each other. Each body portion comprises an inner surface that defines a cavity for receiving a hearing device when the case is in the open position. Notably, the first cavity in the first body portion receives a first hearing device. The second cavity in the second body portion receives a second hearing device. Each cavity includes a charging contact configured to interact with a respective hearing device received in the cavity. The first body portion includes electronics and the second body portion includes a battery. The case includes hinges that couple the two body portions and allow them to move relative to each other between open and closed positions. The hinges include a biasing element to bias the case in the open and closed positions. Further, the first and second body portions respectively retain the second and first hearing devices when in the closed position.
Minoo describes a headset carrying case 100 includes a housing 105 and a lid 120. Minoo at ¶¶ 38, 39, FIG.1. Housing 105 includes two receptacles 110a, 110b extending into housing 105 to receive earbuds 115a, 115b. Id. Minoo similarly describes an earbud interface 245 that includes charging contacts in each receptacle 110a, 110b to transfer signals and power to the earbud in each receptacle. Id. at ¶¶ 40, 55, FIG.2. Lid 120 is movably connected to housing 105 by a hinge, so the lid 120 may close over housing 105 and then open to expose receptacles 110a, 110b. Id. at ¶ 17, 40, FIG.1. Case 100 may also include numerous other components, such as a controller 210, a battery 225, earbud interface 245 and charging circuitry 227 to charge earbuds 115a, 115b. Id. at ¶¶ 39, 40, 65–67, FIGs.1, 2, 5A, 5B, 6. Minoo states that the electronics are positioned around receptacles 110a, 110b as space allows. Id. at ¶ 66.
Minoo’s carrying case differs from the claimed case in three respects. First, the claimed case includes two body portions, each containing a cavity for a hearing device, and containing either a battery or electronics. Minoo’s carrying case instead places two cavities in a single body portion—housing 105. See Minoo at ¶ 38, FIG.1. Second, Minoo’s lid 120 and single body portion do not retain hearing devices contained in an opposite body portion. Third, Minoo describes biasing lid 120 in an open or closed position by using magnets in the lid, but does not describe the exact structure and location of the magnets. Id. at ¶ 39. The claimed case specifically requires including a similar biasing element in the hinge.
Opposing housings with respective hearing device cavities
The differences between the Minoo reference and the claimed case are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Minoo notes that the position of the cavities and other components of case 100 are depicted in certain locations, they can be arranged in any suitable manner. Minoo at ¶¶ 38, 66. The Tan reference describes two embodiments of a portable media player case, which would have suggested alternative arrangements to one of ordinary skill in the art reading the Minoo reference. Like Minoo’s case, Tan’s case holds two removable components 22, 28 and provides electrical coupling 41 between the components. Tan at ¶¶ 23–25, FIGs.1–3. In the first embodiment, all components are located in cavities within a body compartment 19. Id. In the second embodiment, the components are distributed between two compartments 11, 12. Id. at ¶¶ 33–36, FIGs.4–7. An electrical connection is made between the components with a wire 41 crossing over hinge 61, which connects the compartments. Id.
Tan’s illustration of two embodiments for a case containing electrically interactive components would teach and suggest that similar alternatives are applicable to Minoo’s case. Applying this basic idea to Minoo, one of ordinary skill would have recognized that earbuds 115a and 115b and all associated electronic circuitry may be distributed vertically between two housings instead of being placed horizontally into a single housing. Compare Minoo at FIGs.1, 5 with Tan at FIG.4. The choice would be based on design concerns, such as whether one of ordinary skill wants to minimize overall width at the cost of increased depth. See Minoo at FIGs.2, 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to separate earbuds 115a, 115b between two roughly equally sized housings that include cavities 110a, 110b for the earbuds.
Retention of hearing devices
One of ordinary skill in the art would have recognized that the foregoing modification would have positioned Minoo’s earbuds 115a, 115b in cavities 110a, 110b in opposing housings that close over each other. When closed, each housing will prevent earbuds 110a, 110b from falling outside the clamshell. But the prior art combination does not contemplate using an opposing housing to retain an earbud 115a, 115b in the cavity in the other housing.
The Yamamoto reference would have taught one of ordinary skill in the art that an earphone case, like Minoo’s case 100, may be made thinner by including openings 11, 12, 13, 14 in the case. Yamamoto at ¶ 23, FIGs.1, 8. A portion of the earphones will then protrude through the openings, outside the case, allowing the overall thickness of the case to be reduced. Id. In that case, because Tan’s openings 11, 12 are formed slightly smaller than the earbud, opening 11 in a first housing would retain a first earbud 115a in the cavity formed in an opposing, second housing, while opening 12 in the second housing would retain a second earbud 115b in the cavity formed in the first housing. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include openings in each housing of the Minoo-Tan case, allowing for the reduction in the case’s thickness. The openings in each housing would also serve to retain earbuds in cavities in an opposing housing. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Biased hinge
The Griffin reference would have provided one of ordinary skill in the art some of the missing details from the Minoo reference on how to bias a lid, or two housings, between an open and closed position using magnets. In particular, Griffin describes a mobile phone having a base 102, cover 104 and a hinge 106 that connects the cover to the base. Griffin at ¶ 45, FIGs.1–3. Griffin describes the use of magnets in hinge 106 in order to bias the phone into an open or closed position. Id. at ¶ 48–56, FIGs.4, 17. Magnet pairs are provided between base 102 and cover 104 in each knuckle of the hinge as seen in FIG.4, so that the base 102 and cover 104 each include one magnet of the magnet pairs. Id. When the phone is open, the magnets in each pair align, biasing the phone open. Id. When the phone is closed, the magnets are not aligned, which biases the phone closed. Id. Based on these detailed teachings, one of ordinary skill in the art would have found it obvious to embody Minoo’s suggested magnets as magnet pairs arranged in hinge knuckles so that the magnets are aligned when the case is opened, biasing the case open, and are unaligned when the case is closed, biasing the case closed. For the foregoing reasons, the combination of the Minoo, Tan, Yamamoto and Griffin references makes obvious all limitations of the claim.
Claim 8 depends on claim 7. The claim further recites the following:
wherein the biasing element comprises a first magnet portion positioned in the one or more hinges of the first body portion and a second magnet portion positioned in the one or more hinges of the second body portion, wherein the first and second magnet portions are configured to be in equilibrium with one another only when positioned at 0 degrees and 180 degrees relative to one another.
The obviousness rejection of claim 7 shows that it would have been obvious to implement Minoo’s hinge as a set of interlocking knuckles that include magnet pairs. Because the magnets are diametric magnets with north and sole poles separated by a polarity plane 441, they exhibit an attraction plane 543 that intersects polarity plane 441 and magnetic axis 446. Griffin at ¶¶ 49-56, FIGs.4, 17. Accordingly, the magnets are only in equilibrium when their attraction planes 543 intersect and their magnetic axes 446 are in parallel. See id. This requires that their magnetic axes are directed at 0° and 180° with respect to each other. See id. For the foregoing reasons, the combination of the Minoo, the Tan, the Yamamoto and the Griffin references makes obvious all limitations of the claim.
Claim 9 depends on claim 7. The claim further recites the following:
wherein the one or more hinges define a first opening proximate the first body portion and a second opening proximate the second body portion, wherein the case further comprises a wire extending between the first and second body portions through the first and second openings of the one or more hinges.
The obviousness rejection of claim 7 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. Because the electronic components would be separated in that situation, the Tan reference suggests including a wire 41 that passes through openings in hinge 61. Tan at ¶ 36, FIG.4. Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to apply a similar solution to the Minoo-Tan-Griffin casing. For example, one of ordinary skill would pass wires through openings in Griffin’s hinge knuckles, similar to the openings used to accommodate hinge pins 462. See Griffin at ¶ 57, FIG.4. The wires would interconnect Minoo’s earbuds 115a, 115b with case battery 225 and earbud sensor 215 and earbud charging circuitry 230. See Minoo at ¶ 40, FIG.2. For the foregoing reasons, the combination of the Minoo, the Tan, the Yamamoto and the Griffin references makes obvious all limitations of the claim.
Claim 10 depends on claim 7. The claim further recites the following:
wherein each of the first and second body portions comprises an outer surface opposing the inner surface, wherein the outer surface of each of the first and second body portions defines an opening extending through the outer surface to the first and second cavity, respectively,
 “such that the first hearing device is configured to be contacted through the opening in the first body portion to push the first hearing device out of the first cavity and the second hearing device is configured to be contacted through the opening in the second body portion to push the second hearing device out of the second cavity.”
The obviousness rejection of claim 1 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. The Minoo and Tan references do not describe openings in the housings that extend through to internal cavities, such as Minoo’s receptacles 110a, 110b.
The inclusion of an opening in each boy portion that extends from an outer surface to an internal cavity is not a patentably significant difference. The Yamamoto reference would have taught one of ordinary skill in the art that an earphone case, like Minoo’s case 100, may be made thinner by including openings 11, 12, 13, 14 in the case. Yamamoto at ¶ 23, FIGs.1, 8. A portion of the earphones will then protrude through the openings, outside the case, allowing the overall thickness of the case to be reduced. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include similar openings in each housing of the Minoo-Tan case described in the obviousness rejection of claim 1. A user would then be able to contact and push earbuds 115a, 115b, through openings (e.g., Tan’s openings 13, 14) to remove them from their receptacles 110a, 110b. For the foregoing reasons, the combination of the Minoo, the Tan, the Yamamoto and the Griffin references makes obvious all limitations of the claim.
Claim 12 depends on claim 7. The claim further recites the following:
wherein the inner surface of the first body portion faces and is parallel with the inner surface of the second body portion when the case is in the closed position.
The obviousness rejection of claim 7 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. As seen in the Tan reference, the internal surfaces of the housings would face each other and be parallel when the case is closed. See Tan at FIGs.4, 5. For the foregoing reasons, the combination of the Minoo, the Tan, the Yamamoto and the Griffin references makes obvious all limitations of the claim.
Claim 13 depends on claim 7. The claim further recites the following:
wherein the first cavity is offset from the second cavity when the case is in the closed position.
The obviousness rejection of claim 7 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. The obviousness rejection also shows that it would have been obvious to locate receptacles 110a, 110b, corresponding to the claimed cavities, in opposing housings. The cited references do not expressly describe offsetting the cavities, but that is a natural design decision stemming from Minoo’s and Tan’s teachings about the flexibility to locate receptacles 110a, 110b and all other components in case 100. Consistent with the limited design nature of offsetting the cavities, the Specification does not ascribe any importance to offsetting the cavities. (See Spec. at ¶¶ 11, 36.) For the foregoing reasons, the combination of the Minoo, the Tan, the Yamamoto and the Griffin references makes obvious all limitations of the claim.
Claim 14 is drawn to “a system.” The system comprises a case having two body portions (i.e., a first and a second body portion). Each body portion comprises an inner surface that defines a cavity for receiving a hearing device. Notably, the first cavity in the first body portion receives a first hearing device. The second cavity in the second body portion receives a second hearing device. The two body portions are movably connected to each other. The system also comprises two hearing devices to be received in the cavities. Each cavity includes a charging contact that interacts with a hearing device received in the cavity. Further, the first and second body portions respectively retain the second and first hearing devices when in the closed position.
Minoo describes a headset carrying case 100 includes a housing 105 and a lid 120. Minoo at ¶¶ 38, 39, FIG.1. Housing 105 includes two receptacles 110a, 110b extending into housing 105 to receive earbuds 115a, 115b. Id. Minoo similarly describes an earbud interface 245 that includes charging contacts in each receptacle 110a, 110b to transfer signals and power to the earbud in each receptacle. Id. at ¶¶ 40, 55, FIG.2. Lid 120 is movably connected to housing 105 by a hinge, so the lid 120 may close over housing 105 and then open to expose receptacles 110a, 110b. Id. at ¶ 17, 40, FIG.1. Case 100 may also include numerous other components, such as a controller 210, a battery 225, earbud interface 245 and charging circuitry 227 to charge earbuds 115a, 115b. Id. at ¶¶ 39, 40, 65–67, FIGs.1, 2, 5A, 5B, 6.
Minoo’s carrying case differs from the claimed case. First, the claimed case includes two body portions, each containing a cavity for a hearing device. Minoo’s carrying case instead places two cavities in a single body portion—housing 105. See Minoo at ¶ 38, FIG.1. Second, Minoo’s lid 120 and single body portion do not retain hearing devices contained in an opposite body portion.
Opposing housings with respective hearing device cavities
The differences between the Minoo reference and the claimed case are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Minoo notes that the position of the cavities and other components of case 100 are depicted in certain locations, they can be arranged in any suitable manner. Minoo at ¶¶ 38, 66. The Tan reference describes two embodiments of a portable media player case, which would have suggested alternative arrangements to one of ordinary skill in the art reading the Minoo reference. Like Minoo’s case, Tan’s case holds two removable components 22, 28 and provides electrical coupling 41 between the components. Tan at ¶¶ 23–25, FIGs.1–3. In the first embodiment, all components are located in cavities within a body compartment 19. Id. In the second embodiment, the components are distributed between two compartments 11, 12. Id. at ¶¶ 33–36, FIGs.4–7. An electrical connection is made between the components with a wire 41 crossing over hinge 61, which connects the compartments. Id.
Tan’s illustration of two embodiments for a case containing electrically interactive components would teach and suggest that similar alternatives are applicable to Minoo’s case. Applying this basic idea to Minoo, one of ordinary skill would have recognized that earbuds 115a and 115b and all associated electronic circuitry may be distributed vertically between two housings instead of being placed horizontally into a single housing. Compare Minoo at FIGs.1, 5 with Tan at FIG.4. The choice would be based on design concerns, such as whether one of ordinary skill wants to minimize overall width at the cost of increased depth. See Minoo at FIGs.2, 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to separate earbuds 115a, 115b between two roughly equally sized housings that include cavities 110a, 110b for the earbuds.
Retention of hearing devices
One of ordinary skill in the art would have recognized that the foregoing modification would have positioned Minoo’s earbuds 115a, 115b in cavities 110a, 110b in opposing housings that close over each other. When closed, each housing will prevent earbuds 110a, 110b from falling outside the clamshell. But the prior art combination does not contemplate using an opposing housing to retain an earbud 115a, 115b in the cavity in the other housing.
The Yamamoto reference would have taught one of ordinary skill in the art that an earphone case, like Minoo’s case 100, may be made thinner by including openings 11, 12, 13, 14 in the case. Yamamoto at ¶ 23, FIGs.1, 8. A portion of the earphones will then protrude through the openings, outside the case, allowing the overall thickness of the case to be reduced. Id. In that case, because Tan’s openings 11, 12 are formed slightly smaller than the earbud, opening 11 in a first housing would retain a first earbud 115a in the cavity formed in an opposing, second housing, while opening 12 in the second housing would retain a second earbud 115b in the cavity formed in the first housing. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include openings in each housing of the Minoo-Tan case, allowing for the reduction in the case’s thickness. The openings in each housing would also serve to retain earbuds in cavities in an opposing housing. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 15 depends on claim 14. The claim further recites the following:
further comprising one or more hinges operably coupling the first and second body portions such that the first and second body portions move relative to one another.
The obviousness rejection of claim 14 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. The two housings would be connected by a hinge, such as Tan’s hinge 61. See Tan at ¶ 35, FIG.4. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 16 depends on claim 14. The claim further recites the following:
further comprising: a battery disposed in one of the first and second body portions; and
electronics disposed in the other of the first and second body portions.
Minoo’s case 100 includes a case battery 225 and multiple circuits, including case processor 210, earbud sensor 215, earbud charging circuitry 230 and earbud interface 245. Minoo at ¶ 40, FIGs.1, 2, 5A, 5B. Minoo states that the electronics are positioned around receptacles 110a, 110b as space allows. Id. at ¶ 66. The obviousness rejection of claim 14 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. Accordingly, it would have been obvious for one of ordinary skill to locate battery in one housing and at least some of the electronics in the other housing as space allows. For example, battery 225 would be located in one housing and electronics 210, 215, 230 and 245 in another with an electrical interconnect being provided across the hinge. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 17 depends on claim 14. The claim further recites the following:
wherein each of the first and second body portions comprises an outer surface opposing the inner surface,
wherein the outer surface of each of the first and second body portions defines an opening extending through the outer surface to the first and second cavity, respectively, such that the first hearing device is visible through the opening of the first body portion and the second hearing device is visible through the opening of the second body portion,
“such that the first hearing device is configured to be contacted through the opening in the first body portion to push the first hearing device out of the first cavity and the second hearing device is configured to be contacted through the opening in the second body portion to push the second hearing device out of the second cavity.”
The obviousness rejection of claim 14 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. The Minoo and Tan references do not describe openings in the housings that extend through to internal cavities, such as Minoo’s receptacles 110a, 110b.
The inclusion of an opening in each boy portion that extends from an outer surface to an internal cavity is not a patentably significant difference. The Yamamoto reference would have taught one of ordinary skill in the art that an earphone case, like Minoo’s case 100, may be made thinner by including openings 11, 12, 13, 14 in the case. Yamamoto at ¶ 23, FIGs.1, 8. A portion of the earphones will then protrude through the openings, outside the case, allowing the overall thickness of the case to be reduced. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include similar openings in each housing of the Minoo-Tan case described in the obviousness rejection of claim 14. A user would then be able to contact and push earbuds 115a, 115b, through openings (e.g., Tan’s openings 13, 14) to remove them from their receptacles 110a, 110b. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 18 depends on claim 14. The claim further recites the following:
wherein the first hearing device is completely contained within the first body portion when received by the first body portion and the second hearing device is completely contained within the second body portion when received by the second body portion.
The obviousness rejection of claim 14 shows that it would have been obvious to implement Minoo’s case 100 with two housings instead of a housing and a lid. Doing so naturally presents the question of whether to contain earbuds 115a, 115b entirely within each housing or whether to contain a portion of the earbuds in each housing, in the way Minoo’s case 100 includes a portion of the earbuds in lid 120. See Minoo at FIG.1. The Tan reference alternatively shows components completely contained within each housing. See Tan at ¶ 33, FIG.4. Accordingly, seeing both options presented in the prior art, it would have been obvious for one of ordinary skill in the art to apply Tan’s approach to Minoo’s case. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 20 depends on claim 14. The claim further recites the following:
wherein one of the first and second body portion comprises an interface port adapted to receive a connector.
Minoo describes an output device interface 135 and power source interface 250 to respectively interface with a connector from an output device 285 or a power source 205. Minoo at ¶¶ 39, 40–51, FIG.2. For the foregoing reasons, the combination of the Minoo, Tan and Yamamoto references makes obvious all limitations of the claim.
Claim 21 depends on claim 1 and further requires the following:
“wherein one or both of the first and second body portions comprises a retaining ledge within the corresponding cavity, wherein the retaining ledge is configured to retain the respective hearing device.”
The Yamamoto reference similarly teaches and suggests including a beveled retaining ledge in holes 11 and 12, which are also smaller in diameter than each earbud retained in the housing. See Yamamoto at ¶ 23, FIG.8. For the foregoing reasons, the combination of the Minoo, the Tan and the Yamamoto references makes obvious all limitations of the claim.
Claim 22 depends on claim 7 and further requires the following:
“wherein one or both of the first and second body portions comprises a retaining ledge within the corresponding cavity, wherein the retaining ledge is configured to retain the respective hearing device.”
The Yamamoto reference similarly teaches and suggests including a beveled retaining ledge in holes 11 and 12, which are also smaller in diameter than each earbud retained in the housing. See Yamamoto at ¶ 23, FIG.8. For the foregoing reasons, the combination of the Minoo, the Tan, the Yamamoto and the Griffin references makes obvious all limitations of the claim.
Claim 23 depends on claim 14 and further requires the following:
“wherein one or both of the first and second body portions comprises a retaining ledge within the corresponding cavity, wherein the retaining ledge is configured to retain the respective hearing device.”
The Yamamoto reference similarly teaches and suggests including a beveled retaining ledge in holes 11 and 12, which are also smaller in diameter than each earbud retained in the housing. See Yamamoto at ¶ 23, FIG.8. For the foregoing reasons, the combination of the Minoo, the Tan and the Yamamoto references makes obvious all limitations of the claim.
Summary
Claims 1–4, 6–10, 12–18, 20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (01 November 2022) has substantively amended all pending claims. This Office action has accordingly updated the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

11/18/2022